Citation Nr: 0836684	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-17 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1944 to November 1946 and from August 1950 to 
November 1952.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision by the Newark RO.


FINDINGS OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for SMC based on the need of 
aid and attendance of another person; good cause for his 
failure to appear is neither shown nor alleged.


CONCLUSION OF LAW

The veteran's claim seeking SMC based on the need of aid and 
attendance of another person must be denied because he failed 
(without good cause) to report for a VA examination scheduled 
to determine his entitlement to such benefits.  38 C.F.R. 
§ 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA applies to the instant claim and the Board finds 
that the mandates of the VCAA and implementing regulations 
are satisfied.  A May 2006 letter (prior to the RO's initial 
adjudication of the claim) informed the veteran of the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.  

To assist the veteran with the development of evidence to 
support his claim seeking special monthly compensation for 
aid and attendance, the RO arranged for him to be scheduled 
for a VA examination in July 2006.  He failed, without giving 
cause, to report for this VA examination.  Under 38 C.F.R. 
§ 3.655 in such circumstances the claim must be denied.  The 
law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Special monthly compensation based on the need of aid and 
attendance of another person is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


